DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/18/2018 and 07/13/2020 were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasai et al. (2014/0290009).  With respect to claim 1, Kasai et al. discloses a hinge assembly (1A) comprising: a first member (110); a second member claim 2, Kasai et al. discloses the hinge assembly (1A) of claim 1, wherein the first cam (111) being engageable with the first protrusion (cam crest, see for example paragraph [0067] and figures 13-17) to move the axis of rotation from a first position to a second position during opening of the second member (120), and wherein the first cam (111) comprises an oval exterior surface.  With respect to claim 3, Kasai et al. discloses the hinge assembly (1A) of claim 2, wherein the second cam (510) being engageable with the second protrusion (opposite of cam crest, see for example paragraph [0067 and figures 13-17]) to move the axis of rotation from the second position to the first position during closing of the second member, and wherein the second cam (510) comprises an oval exterior surface.  With respect to claim 4, Kasai et al. discloses the hinge assembly (1A) of claim 1, wherein the first protrusion (cam crest, see for example paragraph [0067 and figures 13-17]) is formed at a top portion of the claim 11, Kasai et al. discloses an electronic device (1) comprising: a cover portion (2); a base portion (3); and a hinge (1A) connecting the cover portion (2) to the base portion (3), wherein the hinge (1A) comprises: a first member (110); a second member (120) rotatably connected to the first member (110) through a mounting portion (140), wherein the mounting portion (140) comprises: a first surface (149) having a first protrusion (cam crest, see for example paragraph [0067] and figures 13-17); and a second surface (150) opposite the first surface (cam crest, see for example paragraph [0067] and figures 13-17) and having a second protrusion (opposite of cam crest, see for example paragraph [0067] and figures 13-17); a first cam (111) fixed to the first member (110) and disposed adjacent to the first surface (149); and a second cam (510) fixed to the first member (110) and disposed adjacent to the second surface (150), wherein the first cam (111) and the second cam (510) being engageable with the first protrusion (cam crest, see for example paragraph [0067] and figures 13-17) and the second protrusion (opposite of cam crest, see for example paragraph [0067] and figures 13-17), respectively, to shift an axis of rotation of the second member (120).  With respect to claim 12, Kasai et al., discloses the electronic device (1) of claim 11, wherein the first member (110) is connected to the base portion (3) and the second member (120) is connected to the cover portion (2) such that the cover portion (2) is moved relative to the base portion (3) in response to rotation of the cover portion (2) about the hinge (1A).  With respect to claim 13, Kasai et al. discloses the electronic device (1) of claim 11, wherein the first cam (111) being engageable with claim 14, Kasai et al. discloses the electronic device (1) of claim 11, wherein the first protrusion (cam crest, see for example paragraph [0067] and figures 13-17) protrudes from a top portion of the first surface (149) and the second protrusion (opposite of cam crest, see for example paragraph [0067] and figures 13-17) protrudes from a bottom portion of the second surface (150).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claims 15, patentability resides in the first member comprises: a main body; and a shaft connected to the main body, wherein the mounting portion of the second member is rotatably mounted on the shaft as claimed and in combination with all of the other limitations of the base claim.

Claims 5-10 are allowed.
as to claims 5-10, patentability resides, at least in part, in the interconnection and interrelationship between the hinge assembly, the shaft, the first member mounted on the shaft, the second member pivotable with respect to the first member and including a mounting portion rotatably mounted on the shaft, the first surface having a first protrusion; the second surface opposite the first surface and having a second protrusion; the first cam, the second cam fixed to the shaft and disposed adjacent to the second surface as claimed and including all of the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        
2021-09-15